        Case 1:21-cv-00783-MV-JHR Document 1-5 Filed 08/19/21 Page 1 of 1

                                    IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF NEW MEXICO

 TALISHA VALDEZ; DANIELLE MCLEOD-CORNUM
                   Plaintiff(s),
  vs.                                                                   No. CIV

 MICHELLE LUJAN GRISHAM; DAVID SCRASE

                   Defendant(s).

                                           INFORMATION SHEET FOR T.R.O.

Attorney(s) for Plaintiff(s): (include phone #)

 A. Blair Dunn, Esq. abdunn@ablairdunn-esq.com and Jared R. Vander Dussen, Esq.;
 warba.llp.jared@gmail.com (505) 750-3060;
Attorney(s) for Defendant(s): (include phone #)

 Holly Agajanian, holly.agajanian@state.nm.us , Kyle P. Duffy, kyle.duffy@state.nm.us (505)
 476-2210; Maria S. Dudley, maria.dudley@state.nm.us (505) 476-2210
Nature of Underlying Claim: (contract, tort, environment, etc.)
 Civil Rights Violation


Jurisdiction: (Cite Statutes)

 23 U.S.C. 1331; 42 U.S.C. 1983; 28 U.S.C. 2201; 28 U.S.C. 1391(b)

Precise statement of activity sought to be restrained or compelled:

 Temporary Restraining Order and Preliminary Injunction on Public Health Order issued 8-17-2021

                                                        HEARING

Estimated length of hearing: 1 hour

Request hearing to be set for: (Select one)
    Today      Tomorrow            Within One Week        Within Ten Days

                                                        NOTICE

Are all parties represented by counsel at this time?              Yes     No
Have the opposing party(ies) and their attorney(s) been notified ?                Yes   No

        If answer is yes, when? August 17, 2021 via email

        If answer is no, why not?



Notice given by:         Phone       Fax       Letter      In Person      Other
